Safe Harbor Language Included in our presentation materials arecertain estimates and other forward-looking statements. They are subject touncertainties that could cause the actualresults to differ materially. These and otherimportant uncertainties related to ourbusiness are described in the Company’sfilings with the Securities and ExchangeCommission.All information containedherein is current as of June 24, 2008, and isto be considered valid only as of June 24,2008, regardless of the date reviewed. Non-GAAP
